UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
LAW OFFICES OF SANFORD F.                                 :                                  2/5/2020
YOUNG, P.C.,                                              :
                                                          :
                                        Plaintiffs,       :              19-cv-11048 (VSB)
                                                          :
                      -against-                           :                    ORDER
                                                          :
DR. JONATHAN LANDOW,                                      :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Earlier today, February 5, 2020, I issued an order scheduling a conference in this matter

to discuss matters raised by Defendant in a letter submitted under seal to my chambers on

February 4, 2020. (See Doc. 29.) However, after I signed the order but before it was docketed,

this action was reassigned to Judge Mary Kay Vyskocil. Accordingly, it is hereby:

        ORDERED that Document 29 shall be stricken from the record. The February 5

conference is removed from the calendar and the parties shall await further instructions from

Judge Vyskocil.

SO ORDERED.

Dated: February 5, 2020
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
